Exhibit 10.32
AGREEMENT


between
Columbia Laboratories (Ireland), Ltd
3 Burlington Road
Dublin 4






-hereinafter named “CUSTOMER”-
and


MARO PACKAG
CH-6144 Zell


-hereinafter named “MAROPACK”-


regarding the filling of a liquid or semi-solid product into non-returnable
receptacles.


PREAMBLE.


WITNESSETH THAT:


-WHEREAS, CUSTOMER is the manufacturer of the PRODUCT and distributor of these
products under its own name; or a third party


-WHEREAS, CUSTOMER requires filling of single doses of certain of its products
into non-returnable receptacles;


-WHEREAS, MAROPACK possesses filling installations which provide for direct
filling of liquid resp. semi-solid products into receptacles during the
production of these receptacles;


-WHEREAS, MAROPACK is in possession of the know-how for such direct filling of a
product into non-returnable receptacles;


-WHEREAS, CUSTOMER wishes to have filled certain products by MAROPACK according
to the regulations of this Agreement and MAROPACK wishes to fill these products
as instructed by CUSTOMER according to the regulations of this Agreement;


NOW THEREFORE, in consideration of the mutual agreements and obligations, the
parties hereto agree as follows:


1

--------------------------------------------------------------------------------


 
Art. 1 Definitions
 

PRODUCT   The product delivered by CUSTOMER which shall be filled into
non-returnable receptacles by MAROPACK and which is described and specified in
Attachment.       RECEPTACLES   Non-returnable receptacles made of synthetic
material into which MAROPACK fills one or more doses of the PRODUCT according to
the instructions of CUSTOMER (by Attachment) and which complies with the
specifications indicated in Attachment.       SECONDARY   PACKAGING MATERIAL
Packaging materials, such as folding cardboard boxes, wrappings, etc. into which
the RECEPTACLES are to be integrated as well as instructions to accompany the
boxes, according to the instructions of CUSTOMER and which are supplied by
CUSTOMER or a third party in conformity with Attachment.       PARTY/IES  
CUSTOMER or MAROPACK, as the case may be or both CUSTOMER and MAROPACK when used
in the plural.       AGREEMENT   The present Agreement and all Attachments
thereto as well as any addendums made in accordance with this Agreement.

 
Art. 2 Subject of the AGREEMENT


This AGREEMENT contains the mutual understanding of the PARTIES regarding the
filling of the PRODUCT into RECEPTACLES by MAROPACK for CUSTOMER against payment
of CUSTOMER.


Art. 3 Rights and Obligations of CUSTOMER



3.1  
CUSTOMER provides MAROPACK with the instructions to be observed by MAROPACK when
filling the PRODUCT (Attachment). It is CUSTOMER’s responsibility to ensure that
these instructions (manufacturing -, filling - and other instructions and
information) are in conformity with the respective valid legal rules which are
to be applied and the recognized pharmaceutical standards. The sole
responsibility of CUSTOMER also applies in the case that these rules and
standards have been determined in operation with MAROPACK or contain
recommendations of MAROPACK. CUSTOMER undertakes to keep the rules and standards
updated and to advise MAROPACK of any change immediately in writing. Any
changes, with respect to new regulations will automatically replace the
instructions valid at the time of contract conclusion listed in Attachment.

 
2

--------------------------------------------------------------------------------



 

3.2  
CUSTOMER undertakes to supply MAROPACK with the PRODUCT and the SECONDARY
PACKAGING MATERIALS according to the regulations of this AGREEMENT.




3.3  
Each supply of the PRODUCT and/or the SECONDARY PACKAGING MATERIALS will be
accompanied by a certificate of analysis which confirms the conformity of the
PRODUCT with the specifications in Attachment 1 and of the SECONDARY PACKAGING
MATERIALS with the indications given in Attachment and confirms the respective
releases.




3.4  
It is CUSTOMER’s responsibility to ensure that the synthetic material of the
RECEPTACLES and the PRODUCT are compatible and CUSTOMER will be liable for and
agrees to hold MAROPACK harmless from any respective claims of third parties.
Any liability or warranty of MAROPACK with regard to the compatibility of the
material of the RECEPTACLES and the PRODUCT is hereby expressly excluded. In the
event that MAROPACK suffers damages during manufacturing or storing owing to the
non-compatibility of the PRODUCT and the synthetic material of the RECEPTACLES,
CUSTOMER undertakes to reimburse MAROPACK for all damages occurred without
further ado.




3.5  
CUSTOMER undertakes to take out an insurance policy with an insurance company
for the PRODUCT, the SECONDARY PACKAGING MATERIALS and for any other possible
products (labels, etc.) supplied and for the RECEPTACLES after the filling has
taken place. This insurance shall cover to a full extent the loss, damage or
other deterioration e.g. by fire, water, burglary and theft, be it at MAROPACK’s
site or during transport.




3.6  
General Information:

CUSTOMER undertakes to disclose to MAROPACK all data which are relevant for the
treatment of the PRODUCT, including but not limited to:

-  
Precautionary measures to be taken into account for handling, filling and
packaging

-  
Storage Conditions to be observed

-  
Waste Treatment

-  
Safety measures

-  
Confirmation that the PRODUCT supplied is compatible with the synthetic material
of the RECEPTACLES

-  
Chemical formulation of the PRODUCT.




3.7  
Batch Information

Each supply of PRODUCT by CUSTOMER to MAROPACK shall be accompanied by the
following date:

-  
Name, resp. trade name of the PRODUCT

-  
Batch number

-  
Description of the PRODUCT

-  
Specific weight

 
3

--------------------------------------------------------------------------------


 

-  
Confirmation that the batch supplied corresponds to the general information
according to Art. 3.6 above

-  
Expiry date of the PRODUCT of this batch

-  
Release of the PRODUCT of this batch

-  
If the RECEPTACLES are to be labeled, the appropriate labels have to be added to
the delivery together with a certificate of release.




3.8  
CUSTOMER may, after arrangement with MAROPACK and during normal working hours,
delegate representatives to the facilities of MAROPACK for checking upon the
correct filling of the PRODUCT into the RECEPTACLES.




3.9  
CUSTOMER undertakes to observe any and all legal regulations which might apply
to the production of the PRODUCT, its transport, distribution, sale, storage,
etc. at the respective stage, be it on the level of laws or decrees or any
differently named level according to the local circumstances, unless MAROPACK
shall be responsible for observance according to Art. 4.7 hereafter. CUSTOMER
shall expressly inform MAROPACK when PRODUCTS are destined for sale in the
United States and Canada. It is expressly agreed that CUSTOMER will act as sole
manufacturer of the PRODUCT and assume any and all responsibility therefore.



Art. 4 Rights and Obligations of MAROPACK
 

4.1  
MAROPACK undertakes to use exclusively the synthetic material determined by
CUSTOMER according to the samples of MAROPACK for the production of the
RECEPTACLES.

 

4.2   MAROPACK will verify the identity of the synthetic material to be used for
the production of the RECEPTACLES, the SECONDARY PACKING MATERIALS and the
PRODUCT by taking random samples. MAROPACK is not obliged to perform any other
tests, analyses, etc. and does not need to send any notice with regard thereto
to CUSTOMER.

 

4.3  
MAROPACK undertakes to fill the PRODUCT supplied into the RECEPTACLES according
to the regulations of this AGREEMENT and the instructions of CUSTOMER indicated
in Attachment.




4.4  
Of each filling batch, MAROPACK shall take samples according to the sampling
instructions of CUSTOMER (Attachment). The samples shall be sealed. They will
serve as proof and are hereby expressly recognized as such by CUSTOMER. MAROPACK
is not obliged to have the samples analyzed. They will be stored until the
expiry date of the PRODUCT of the respective batch but not for more than 6 (six)
years. Both parties expressly agree that after this period the filling process
will be considered to be in conformity with the AGREEMENT.




4.5  
MAROPACK undertakes to send samples of the RECEPTACLES containing the PRODUCT
after filling to CUSTOMER for analysis according to the sampling procedure
(Attachment 5). After the analysis has been performed by CUSTOMER, CUSTOMER
shall release the batch for dispatch. MAROPACK shall receive a copy of the
corresponding analysis report.

 
4

--------------------------------------------------------------------------------


 

4.6  
MAROPACK undertakes to fill the agreed quantities of the PRODUCT within the time
period defined in this AGREEMENT and send them to CUSTOMER packed according to
this AGREEMENT.




4.7  
MAROPACK undertakes to comply with all Swiss regulations applicable to its
performance under this AGREEMENT and shall observe the EC Directives, valid at
the time, for the filling and packaging of pharmaceutical products. Any other
compliance with regulations will be the responsibility of CUSTOMER according to
Art. 3.9.



Art. 5 Delivery Conditions, Quantities and Prices



5.1   CUSTOMER will have the benefits from and bear all risks and costs of the
transport for both the BULK PRODUCT and the completely filled RECEPTACLES.

 

5.2  
The delivery of the PRODUCT to MAROPACK will be effected in scaled containers
according to the instructions in Attachment. If the seals are damaged, MAROPACK
will inform CUSTOMER immediately and not fill the PRODUCT without the respective
instructions of CUSTOMER and the latter’s acceptance of full responsibility
thereof. In the case of non-deliveries or shortages Art. 5.3 shall apply
accordingly




5.3  
By end of October of each year CUSTOMER will provide MAROPACK with an estimate
of its filling needs according to this AGREEMENT for the subsequent year.
CUSTOMER will confirm the exact quantities three months prior to the start of
production by means of a written order confirmation. The quantities thus
confirmed will be binding. MAROPACK will immediately confirm these dates, at the
latest within 20 days, and reserve free capacity at the respective dates. The
corresponding quantity of PRODUCT will have to reach MAROPACK at least three
days prior to processing. For all capacities thus reserved by MAROPACK which are
not used by CUSTOMER - whether the PRODUCT delivered is of insufficient
quantity, does not arrive in time or is not supplied at all - MAROPACK shall
charge SFr.250 - per hour for production loss.




5.4  
After termination of the filling process and receipt of the release documents
according to Art. 4.4 hereabove, the filled RECEPTACLES will be shipped by
MAROPACK to the address given by CUSTOMER.




5.5  
The prices will be mutually agreed between the PARTIES hereto per end of July of
each year for the subsequent year. MAROPACK will take into consideration items
like inflation, labour cost etc. The presently applicable prices are listed in
the Attachment.

 
5

--------------------------------------------------------------------------------


 

5.6  
The prices are ex works, net. MAROPACK shall render invoices to CUSTOMER and
CUSTOMER shall effect payment within 30 days following the dates of invoices.



6. Guarantee
 

6.1  
CUSTOMER guarantees the delivery of the PRODUCT in accordance with the
 Specifications.

 

6.2  
MAROPACK guarantees the filling of the PRODUCT into RECEPTACLES according to the
instructions of Attachments.

 

6.3  
CUSTOMER undertakes to investigate the RECEPTACLES sent by MAROPACK according to
the shipping instructions of CUSTOMER or have them investigated immediately upon
arrival at the place of destination and to notify MAROPACK immediately of any
complaints in writing, specifying the reasons therefore as well as the invoice,
order and batch numbers concerned. Complaints have to be made in writing within
20 calendar days after arrival of the shipment at its place of destination in
case of obvious defects and within 20 calendar days after discovery in case of
non-obvious defects. Deliveries for which no such complaints are received by
MAROPACK within the aforementioned periods will be considered to be free of
defects.




6.4  
The guarantee period is restricted to the minimum legal period. Indications
regarding the expiry date of the PRODUCT are based on investigations of CUSTOMER
and do not have any impact on the guarantee period, especially do not extend it.




6.5  
If the complaint is justified and has been made in time according to the
above-mentioned regulations, MAROPACK shall, without charge, fill a quantity of
the PRODUCT equal to the deficient quantity and reimburse CUSTOMER for the cost
of the material for the lost PRODUCT BATCH. Any other claims e.g. for loss of
profits are hereby expressly excluded.




6.6  
CUSTOMER will also notify MAROPACK in writing after expiry of the
above-mentioned periods in case of any complaint concerning the subject of this
AGREEMENT.



7. Liability



7.1  
Each PARTY of this AGREEMENT is liable for any damage to the extent of the
guarantees as stated here above and shall indemnify and hold the other PARTY
harmless from any and all claims for damages raised by any third parties which
are not the other PARTY’s responsibility. Furthermore, CUSTOMER is liable for
any damages caused by any incompatibility of the synthetic material of the
RECEPTACLES and the PRODUCT according to Art. 3 here above.

 
6

--------------------------------------------------------------------------------


 

7.2  
It is the sole responsibility of CUSTOMER to pack the filled RECEPTACLES
according to the market’s requirements, to provide them with instructions for
use and to put them on the market. As there is no possibility of influence by
MAROPACK in this respect, MAROPACK is expressly excluded from any liability
whatsoever for any damage which is not clearly caused by contamination or change
of PRODUCT during the services rendered by MAROPACK according to this AGREEMENT.
Whether or not there is any damage for which MAROPACK must assume responsibility
shall exclusively be decided upon the samples taken according to point 4.3
above.




7.3  
Damage claims of CUSTOMER against MAROPACK, for whatever legal ground, in
particular for unpermitted handling, liability of the manufacturer, false advice
or failure to give advice, affirmative breach of obligation, culpa in
contrahendo, impossibility, simple negligence, are limited up to a maximum
amount of SFr. 2’000’000. — (in words: two million Swiss Francs). In respect of
claims in excess of this amount, MAROPACK shall only be liable up to the amount
of the industrial liability insurance coverage which provides for an insurance
sum of SFr. 50’000,000.—in the case of personal injuries, whereby all insurance
claims during one year of the insurance policy have to be taken into account.




7.4  
MAROPACK draws CUSTOMER’s attention to the fact that the above mentioned
insurance does not cover any claims in the USA or in Canada. CUSTOMER therefore
undertakes to effect liability insurance for the duration of this agreement to
the extent of a minimum coverage sum as mentioned above.



Art. 8 Confidentiality



8.1  
In order to achieve the purpose of this AGREEMENT as described herein the
PARTIES will disclose to each other proprietary confidential information, data,
documents etc. (“INFORMATION”) concerning their respective activities.




8.2  
Both PARTIES undertake to keep strictly secret any and all INFORMATION disclosed
by the other PARTY which has been clearly labeled as confidential in writing and
to use it only for the purpose of fulfilling this AGREEMENT. Both PARTIES will
only disclose the INFORMATION to those of their employees who have a need of the
INFORMATION for the fulfillment of this AGREEMENT and will impose the same
confidentiality obligation on such employees.




8.3  
Such confidentiality obligation does not apply to

(a)  
INFORMATION which at the time of disclosure is in the public domain:

(b)  
INFORMATION which after disclosure except by breach of this AGREEMENT by the
receiving PARTY becomes part of the public domain.

(c)  
INFORMATION which the receiving PARTY can establish by competent proof was in
its possession at the time of disclosure by the other PARTY and was not acquired
directly or indirectly from the other PARTY;

 
7

--------------------------------------------------------------------------------


 

(d)  
INFORMATION which the receiving PARTY has received from the third parties
provided, however, that such INFORMATION was not received directly or indirectly
from the other PARTY.

Even if INFORMATION received from the other PARTY is or becomes part of the
public domain, the receiving PARTY is not entitled to inform third parties of
the fact that it received the INFORMATION from the other PARTY or that the other
PARTY uses the INFORMATION in its business or production .



8.4  
Neither the making of this AGREEMENT nor the performance under any of the
provisions hereof shall be construed to grant the receiving PARTY any license or
other rights of use.




8.5  
After use according to this AGREEMENT each PARTY shall automatically return the
INFORMATION received from the other PARTY without retaining any copies thereof
against receipt of the other PARTY unless otherwise agreed by the PARTIES later
on in a respective contract and unless the storage responsibility of MAROPACK
according to the aforementioned Art. 4.3 or the retention of documentation for
purpose of proof and possible submission to authorities is concerned.




8.6  
This Confidentiality Provision shall continue to be valid for a term of two
years after termination of this AGREEMENT according to Art. 11.



Art. 9 Force Majeure



9.1  
The non-fulfillment of contractual obligations due to an event of Force Majeure
shall not be considered to be a breach of contract.




9.2  
For the sake of this AGREEMENT, events of Force Majeure shall be defined as e.g.
fire, explosions, influence of the elements, war, civil war, riots, revolution,
legislation and acts of authorities, strike, interruption of operation, shortage
of raw material or any similar acts beyond the reasonable control of the
PARTIES.




9.3  
Any occurrence of Force Majeure shall be promptly reported to the other PARTY
and adequate evidence thereof shall be furnished immediately.




9.4  
Should a PARTY be able to fulfill its contractual engagements despite an event
of Force Majeure by incurring higher costs, such higher costs shall be
reimbursed by the other PARTY in addition to the price agreed according to this
AGREEMENT. However, such increase in costs has to be announced to the other
PARTY in advance. The latter is entitled to renounce performance at such higher
costs.




9.5  
The PARTY affected by an event of Force Majeure may be given notice of immediate
termination by the other PARTY if the event of Force Majeure lasts more than six
(6) months.

 
8

--------------------------------------------------------------------------------


 
10. Hardship



10.1  
If an unforeseen change of technical, legal, political or economic nature occurs
in which the performance of this AGREEMENT will constitute an unbearable
economic hardship to a PARTY, the PARTY so affected may request that the other
PARTY enters into negotiations on the hardship.

 

10.2  
In these negotiations the hardship will be evaluated. If both PARTIES come to
the conclusion that a hardship exists they will try in good faith to find a
mutually acceptable solution to alleviate such hardship.



11. Term of this AGREEMENT



11.1  
This AGREEMENT shall enter into force on the date of execution by the PARTIES
and shall continue in full force and effect for a firm period of one year.

 

11.2  
After expiry of the firm contract period stipulated under point 11.1. here
above, the AGREEMENT is automatically renewed for a further 12 months’ period,
unless either PARTY gives notice of termination by registered letter 6 months
prior to expiry of the firm or any prolongation period.




11.3  
Any liability of the PARTIES according to Art. 7 shall survive termination of
this AGREEMENT.



Art. 12 Applicable law/Place of Jurisdiction



12.1  
This AGREEMENT shall be construed and governed in all respects by the laws of
Switzerland.




12.2  
Any dispute which may arise between the PARTIES in relation to this AGEEMENT
shall be settled amicably between the PARTIES. IF, contrary to expectation, no
amicable settlement can be reached, both PARTIES hereto agree to the
jurisdiction of the courts of Luzern.



Art. 13 Miscellaneous



13.1  
This AGREEMENT shall supersede all previous agreements or understandings, either
oral or written, between the PARTIES hereto with respect to the subject matter
hereof.




13.2  
No agreement or understanding varying or extending this AGREEMENT will be
binding upon either PARTY hereto unless made in writing.




13.3  
All Attachments to this AGREEMENT form an integral part thereof.

 
9

--------------------------------------------------------------------------------


 

13.4  
Neither PARTY is entitled to transfer/assign its duties or rights according to
this AGREEMENT to a third PARTY without the prior written consent of the other
PARTY. Affiliated companies of the PARTY are not regarded as such third parties.




13.5  
If one or more provisions of this AGREEMENT is or become(s) void or invalid,
it/they will be replaced by (an) effective/valid provision(s) which
correspond(s) as far as possible to the intent, purpose and economic effect of
the void/invalid one(s). The validity of the remaining provisions of this
AGREEMENT shall not be affected by the invalidity/voidness of any individual
provision(s). They will continue to be in full force and effect unless the
invalid/void provision(s) cannot be replaced by a valid/effective one(s) and
would be of such fundamental importance that the PARTIES would not have
concluded the AGREEMENT without it/them.




13.6  
Place of fulfillment for all liabilities in connection with this AGREEMENT is
Zell (Switzerland).



14. Copies


This AGREEMENT shall be executed in two (2) original copies and each PARTY shall
receive a duly signed copy.
 

Place/Date:   Signatures:   6144 Zell,               22.10.93                  
  /S/ Willy Leu                                      MARO PACKAG     
            28/10/93                        /S/ William J
Bologna                        Columbia Laboratories Ltd.
Attachments  [Intentionally Omitted]

 
10

--------------------------------------------------------------------------------

